          Case 2:18-cv-00445-PBT Document 16 Filed 02/21/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BRIAN MURRY,                                     :
                                                     :
                         Plaintiff,                  :
                                                     :           CIVIL ACTION
                  v.                                 :
                                                     :           NO. 18-0445
    MEDRISK, INC.,                                   :
                                                     :
                         Defendant.                  :

                                              ORDER

       AND NOW, this __21st__ day of February, 2019, IT IS HEREBY ORDERED AND

DECREED that this case is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b) for

lack of prosecution and due to Plaintiff’s failure to comply with the Court’s Order dated January

16, 2019 (Doc. 14).1

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss for Lack of

Prosecution (Doc. 15) is DISMISSED AS MOOT and the Clerk of Court shall mark this case as

CLOSED.

                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker
                                                              ____________________________
                                                              Hon. Petrese B. Tucker, U.S.D.J.

1
  On November 28, 2018, Plaintiff’s counsel sought permission to withdraw because counsel had
been unable to locate Plaintiff and coordinate with him regarding this case. By Order dated
December 17, 2018, the Court denied Plaintiff’s request to withdraw to ensure that Plaintiff had
sufficient notice that his counsel sought to withdraw from the case. Order, Doc. 13. The Court
directed Plaintiff’s counsel to attempt service of counsel’s motion to withdraw on Plaintiff again
by certified mail. Later, Plaintiffs’ counsel submitted a status report to the Court explaining that
despite efforts to serve Plaintiff with counsel’s motion to withdraw and efforts to locate Plaintiff,
including employing a private investigator, Plaintiff could not be found. Accordingly, on
January 16, 2019, the Court granted Plaintiff’s counsel’s request to withdraw and provided
Plaintiff with thirty days in which to retain new counsel. Having received no communication
from Plaintiff, Plaintiff’s case is dismissed for lack of prosecution.
